Judgment and order reversed on the facts and a new trial granted, with costs to the appellants to abide the event, unless the plaintiff Clifford Drummond shall, within ten days, stipulate to reduce the verdict in his favor to the sum of $1,500, as of the date of the rendition thereof, in which event the judgment is modified accordingly, and, unless the plaintiff Ruth Drummond shall, within ten days, stipulate to reduce the verdict in her favor to the sum of $4,500, as of the date of the rendition thereof, in which event the judgment is modified accordingly, and, as so modified, the judgment is, together with the order, affirmed, without costs of this appeal to any party. All concur. (The judgment is for plaintiffs in an automobile negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.